

 
 

--------------------------------------------------------------------------------

 



 
                                                                                                                                          

 
Exhibit 10.1


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
PURCHASE AGREEMENT
 
 
between
 
 
CATERPILLAR FINANCIAL SERVICES CORPORATION
 
 
Seller
 
 
and
 
 
CATERPILLAR FINANCIAL FUNDING CORPORATION
 
 
Depositor
 
 
Dated as of April 1, 2008
 
 


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 
 
                                                                                                                                          

 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



ARTICLE I
CERTAIN DEFINITIONS     1 
 

 
 
SECTION 1.01.  DEFINITIONS     1

 
 
SECTION 1.02.  OTHER DEFINITIONAL PROVISIONS     3

 
ARTICLE II
CONVEYANCE OF RECEIVABLES     4 
 

 
 
SECTION 2.01.  CONVEYANCE OF RECEIVABLES     4

 
 
SECTION 2.02.  OWNERSHIP OF RECEIVABLES FILES     5

 
 
SECTION 2.03.  BOOKS AND RECORDS     5

 
 
SECTION 2.04.  THE CLOSING     6

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES     6

 
 
SECTION 3.01.  REPRESENTATIONS AND WARRANTIES OF DEPOSITOR     6

 
 
SECTION 3.02.  REPRESENTATIONS AND WARRANTIES OF SELLER     7

 
ARTICLE IV
CONDITIONS     12

 
 
SECTION 4.01.  CONDITIONS TO THE OBLIGATION OF THE DEPOSITOR     12

 
 
SECTION 4.02.  CONDITIONS TO OBLIGATION OF SELLER     13

 
 
SECTION 4.03.  JUNIOR LIENS ON FINANCED EQUIPMENT AND OTHER EQUIPMENT     13

 
ARTICLE V
COVENANTS OF THE SELLER AND THE DEPOSITOR     14

 
 
SECTION 5.01.  PROTECTION OF RIGHT, TITLE AND INTEREST     14

 
 
SECTION 5.02.  OTHER LIENS OR INTERESTS     14

 
 
SECTION 5.03.  CHIEF EXECUTIVE OFFICE     15

 
 
SECTION 5.04.  CORPORATE EXISTENCE     15

 
 
SECTION 5.05.  INDEMNIFICATION     17

 
 
SECTION 5.06.  REGULATION AB COMPLIANCE     18

 
ARTICLE VI
MISCELLANEOUS PROVISIONS     18

 
 
SECTION 6.01.  OBLIGATIONS OF SELLER     18

 
 
SECTION 6.02.  REPURCHASE EVENTS     18

 
 
SECTION 6.03.  DEPOSITOR ASSIGNMENT OF REPURCHASED RECEIVABLES     18

 
 
SECTION 6.04.  ISSUING ENTITY     18

 
 
SECTION 6.05.  AMENDMENT     18

 
 
SECTION 6.06.  WAIVERS     19

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.07.  NOTICES     19

 
 
SECTION 6.08.  COSTS AND EXPENSES     19

 
 
SECTION 6.09.  REPRESENTATIONS OF SELLER AND DEPOSITOR     19

 
 
SECTION 6.10.  CONFIDENTIAL INFORMATION     20

 
 
SECTION 6.11.  HEADINGS     20

 
 
SECTION 6.12.  GOVERNING LAW     20

 
 
SECTION 6.13.  COUNTERPARTS     20

 


EXHIBIT A      ASSIGNMENT OF RECEIVABLES




   



 
-ii- 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT, dated as of April 1, 2008, between CATERPILLAR FINANCIAL
SERVICES CORPORATION, a Delaware corporation, as seller (together with its
successors and assigns, the "Seller"), and CATERPILLAR FINANCIAL FUNDING
CORPORATION, a Nevada corporation, as purchaser (together with its successors
and assigns, the "Depositor").
 
WHEREAS in the regular course of its business, the Seller has originated or
purchased certain fixed-rate retail installment sale contracts and finance lease
contracts secured by new and used machinery and equipment; and
 
WHEREAS the Seller and the Depositor wish to set forth the terms pursuant to
which the Receivables (as hereinafter defined) are to be sold by the Seller to
the Depositor, which Receivables will be transferred by the Depositor, pursuant
to the Sale and Servicing Agreement (as hereinafter defined), to Caterpillar
Financial Asset Trust 2008-A, a Delaware statutory trust (the "Issuing Entity"),
and the Issuing Entity will issue (i) an Asset Backed Certificate (the
"Certificate") pursuant to the Trust Agreement (as hereinafter defined), which
will represent an undivided beneficial interest in the Issuing Entity and
(ii) the Notes (as hereinafter defined) pursuant to the Indenture (as
hereinafter defined), which will represent obligations of the Issuing Entity.
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
SECTION 1.01. Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.
 
"Administration Agreement" means the Administration Agreement, dated as of April
1, 2008, among the Issuing Entity, the Depositor, the Seller, as administrator,
and U.S. Bank National Association, as indenture trustee, as the same may be
amended, modified or supplemented from time to time.
 
"Affiliate" means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, "control", when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, by contract or otherwise; and the terms
"controlled by," "controlling" and "under common control with" have meanings
correlative to the foregoing.
 
"Affiliate Trust Security Interest" has the meaning specified in
Section 4.03(b).
 
"Agreement" means this Purchase Agreement, as the same may be amended, modified
or supplemented from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
"Assignment" means the document of assignment, a form of which is attached as
Exhibit A.
 
"Basic Documents" has the meaning specified in the Indenture.
 
"Certificate" has the meaning specified in the Trust Agreement.
 
"Closing Date" means April 29, 2008.
 
"Contract" has the meaning specified in the Sale and Servicing Agreement.
 
"Indenture" means the Indenture, dated as of April 1, 2008, between the Issuing
Entity and U.S. Bank National Association, as indenture trustee, as the same may
be amended, modified or supplemented from time to time.
 
"Notes" means the Class A-1 3.00500% Asset Backed Notes, the Class A-2a 4.09%
Asset Backed Notes, the Class A-2b Floating Rate Asset Backed Notes and the
Class A-3 4.94% Asset Backed Notes issued pursuant to the Indenture.
 
"Other Equipment" has the meaning specified in Section 4.03(b).
 
"Other Obligation" has the meaning specified in Section 4.03(a).
 
"Other Security Interest" has the meaning specified in Section 4.03(a).
 
"Person" means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.
 
"Prospectus" means the Prospectus (which consists of a base prospectus dated
April 22, 2008, and a prospectus supplement dated April 22, 2008) pursuant to
which the Notes were offered.
 
"Receivable" has the meaning specified in the Sale and Servicing Agreement.
 
"Receivable Security Interest" has the meaning specified in Section 4.03(a).
 
"Repurchase Event" has the meaning specified in Section 6.02(a).
 
"Sale and Servicing Agreement" means the Sale and Servicing Agreement, dated as
of April 1, 2008, among the Issuing Entity, the Depositor (in its capacity as
seller thereunder) and the Seller (in its capacity as Servicer thereunder), as
the same may be amended, modified or supplemented from time to time.
 
"Schedule of Receivables" means the list of Receivables annexed as Schedule A
(which may be in the form of microfiche), as the same may be amended, modified
or supplemented from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
"Trust Agreement" means the Amended and Restated Trust Agreement, dated as of
April 29, 2008, between the Depositor and BNYM (Delaware), a Delaware banking
corporation, as owner trustee, as the same may be amended, modified or
supplemented from time to time.
 
"UCC" means the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended from time to time.
 
SECTION 1.02. Other Definitional Provisions.  
 
(a)            Capitalized terms used herein and not otherwise defined have the
meanings assigned to them in the Sale and Servicing Agreement or, if not defined
therein, in the Indenture, or if not defined therein, in the Trust Agreement.
 
(b) All terms defined in this Agreement shall have the meanings contained herein
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(c) As used in this Agreement and in any document made or delivered pursuant
hereto, accounting terms not defined in this Agreement or in any such other
document, and accounting terms partly defined in this Agreement or in any such
other document to the extent not defined, shall have the respective meanings
given to them under generally accepted accounting principles. To the extent that
the definitions of accounting terms in this Agreement or in any such other
document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such other document shall control.
 
(d) The words "hereof," "herein," "hereunder," and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; the term "including" shall
mean "including without limitation"; and the term "or" is not exclusive.  Terms
used herein that are defined in the New York UCC and not otherwise defined
herein shall have the meanings set forth in the New York UCC, unless the context
requires otherwise.  Any reference herein to the Administration Agreement, the
Indenture, the Sale and Servicing Agreement or the Trust Agreement means such
agreement as in effect on the Closing Date.
 
(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.
 
ARTICLE II
 
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01. Conveyance of Receivables.  In consideration of the sale on the
Closing Date of $648,365,308 in Contract Balance of Receivables as of the
Cut-off Date, the Depositor shall deliver to or upon the order of the Seller
cash in an amount of $636,426,673.37.  The Seller does hereby sell, transfer,
assign, set over and otherwise convey to the Depositor, without recourse
(subject to the obligations herein), all right, title and interest in and to the
following, whether now owned or hereafter acquired:
 
 
3

--------------------------------------------------------------------------------

 
(a) all right, title and interest of the Seller in and to the Receivables, and
all monies (including accrued interest) due thereunder on or after the Cut-off
Date;
 
(b) the interests of the Seller in the security interests in the Transaction
Equipment granted by Obligors pursuant to the Receivables and any other interest
of the Seller in such Transaction Equipment, including any Liquidation Proceeds;
 
(c) the interest and rights of the Seller in any proceeds with respect to the
Receivables from claims on any physical damage, credit life, liability or
disability insurance policies covering Financed Equipment or Obligors, as the
case may be;
 
(d) the interest of the Seller in any proceeds of repossessed or returned
Transaction Equipment;
 
(e) the interest of the Seller in any proceeds from recourse to, or other
payments by, Dealers on Receivables; and
 
(f) the proceeds of any and all of the foregoing.
 
It is the express intent of the parties hereto that the conveyance of the
Receivables and the other property described above by the Seller to the
Depositor as provided in this Agreement be, and be construed as, a sale of the
Receivables by the Seller to the Depositor.  It is, further, not the intention
of the parties that such conveyance be deemed the grant of a security interest
in the Receivables or the other property described above by the Seller to the
Depositor to secure a debt or other obligation of the Seller.  However, in the
event, notwithstanding the intent of the parties, the Receivables or the other
property described above are held to be property of the Seller, or if for any
reason this Agreement is held or deemed to create a security interest in the
Receivables or the other property described above then, (a) this Agreement shall
be a security agreement within the meaning of Article 9 of the New York UCC; and
(b) the Seller hereby grants to the Depositor a security interest in all of the
Seller's right, title, and interest, whether now owned or hereafter acquired, in
and to the property described in clauses (a) through (f) above, as security for
the obligations of the Seller hereunder.  In connection herewith, the Depositor
(or its assignee) shall have all of the rights and remedies of a secured party
under the UCC.
 
Any assignment of the interest of the Depositor pursuant to this Section 2.01
shall also be an assignment of the security interest created hereby.  The Seller
and the Depositor shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement creates a security
interest in the Receivables, such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Agreement.


 
4

--------------------------------------------------------------------------------

 
SECTION 2.02. Ownership of Receivables Files.
 
Upon the acceptance by the Seller of the amount set forth in Section 2.01, the
ownership of each Receivable and the contents of the related Receivables File
shall be vested in the Depositor.
 
SECTION 2.03. Books and Records.
 
The transfer of each Receivable shall be reflected on the Seller's balance
sheets and other financial statements prepared in accordance with generally
accepted accounting principles as a sale of assets by the Seller to the
Depositor.  The Seller shall be responsible for maintaining, and shall maintain,
a complete and accurate set of accounts, records and computer files for each
Receivable which shall be clearly marked to reflect the ownership of each
Receivable by the Depositor.
 
SECTION 2.04. The Closing.
 
The conveyance of the Receivables and the other property described in
Section 2.01 shall take place on the Closing Date, simultaneously with the
closing of the transactions contemplated by the Sale and Servicing Agreement,
the Indenture, the underwriting agreement related to the Notes and the other
Basic Documents.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01. Representations and Warranties of Depositor.  The Depositor hereby
represents and warrants to the Seller as of the date hereof and as of the
Closing Date:
 
(a) Organization and Good Standing.  The Depositor is duly organized, validly
existing in good standing under the laws of the State of Nevada, and has the
power and authority to own its properties and to conduct the business in which
it is currently engaged, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Receivables.
 
(b) Due Qualification.  The Depositor is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business requires such qualifications.
 
(c) Power and Authority.  The Depositor has the power and authority to execute
and deliver this Agreement and to carry out its terms and the execution,
delivery and performance of this Agreement has been duly authorized by the
Depositor by all necessary corporate action.
 
(d) No Violation.  The consummation by the Depositor of the transactions
contemplated by this Agreement and the fulfillment by the Depositor of the terms
hereof do not conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the articles of incorporation or by-laws of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than the Basic Documents); nor violate any law or, to
the best of the Depositor's knowledge, any order, rule or regulation applicable
to the Depositor of any court, federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Depositor or its properties.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) No Proceedings.  There are no proceedings or investigations pending or, to
the Depositor's best knowledge, threatened, before any court, federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor or its properties which (i) assert the
invalidity of this Agreement, (ii) seek to prevent the consummation of any of
the transactions contemplated by this Agreement or (iii) seek any determination
or ruling that might materially and adversely affect the performance by the
Depositor of its obligations under, or the validity or enforceability of, this
Agreement.
 
SECTION 3.02. Representations and Warranties of Seller.  
 
(a)            The Seller hereby represents and warrants to the Depositor of the
date hereof and as of the Closing Date:
 
(i) Organization and Good Standing.  The Seller is duly organized, validly
existing in good standing under the laws of the State of Delaware, and has the
power and authority to own its properties and to conduct the business in which
it is currently engaged, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Receivables.
 
(ii) Due Qualification.  The Seller is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business requires such qualifications.
 
(iii) Power and Authority.  The Seller has the power and authority to execute
and deliver this Agreement and to carry out its terms; the Seller has full power
and authority to sell and assign the property sold and assigned to the Depositor
hereby and has duly authorized such sale and assignment to the Depositor by all
necessary corporate action; and the execution, delivery and performance of this
Agreement has been duly authorized by the Seller by all necessary corporate
action.
 
(iv) No Violation.  The consummation by the Seller of the transactions
contemplated by this Agreement and the fulfillment by the Seller of the terms
hereof neither conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the certificate of incorporation or by-laws of the Seller, or any
indenture, agreement or other instrument to which the Seller is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than the Basic Documents); nor violate any law or, to
the best of the Seller's knowledge, any order, rule or regulation applicable to
the Seller of any court, federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Seller or its
properties.
 
 
6

--------------------------------------------------------------------------------

 
 
(v) No Proceedings.  There are no proceedings or investigations pending, or, to
the best of Seller's knowledge, threatened, before any court, federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties which (i) assert the
invalidity of this Agreement, (ii) seek to prevent the consummation of any of
the transactions contemplated by this Agreement or (iii) seek any determination
or ruling that might materially and adversely affect the performance by the
Seller of its obligations under, or the validity or enforceability of, this
Agreement.
 
(vi) No Consents Required.  All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery by the Seller of this Agreement or
any other Basic Document, the performance by the Seller of the transactions
contemplated by this Agreement or any other Basic Document and the fulfillment
by the Seller of the terms hereof or thereof, have been obtained or have been
completed and are in full force and effect (other than approvals,
authorizations, consents, orders or other actions which if not obtained or
completed or in full force and effect would not have a material adverse effect
on the Seller or upon the collectability of any Receivable or upon the ability
of the Seller to perform its obligations under this Agreement).
 
(b) The Seller makes the following representations and warranties as to the
Receivables on which the Depositor relied in accepting the Receivables.  The
parties hereto acknowledge that the representations and warranties below require
the Seller to monitor conditions that it may not have the ability to
monitor.  Accordingly, wherever the Seller makes, or is deemed to make, a
representation that it cannot monitor, such representation shall be made as if
prefaced with the phrase "to the best of the Seller's knowledge"; provided,
however, that the determination as to whether a Repurchase Event has occurred
pursuant to Section 6.02 shall be made without reliance on whether the Seller
actually had knowledge of the accuracy of any of its representations.  Such
representations and warranties speak as of the execution and delivery of this
Agreement but shall survive the sale, transfer and assignment of the Receivables
to the Depositor and the subsequent assignments and transfers of the Receivables
pursuant to the Sale and Servicing Agreement and the Indenture:
 
(i) Characteristics of Receivables.  Each Receivable (A) was originated in the
United States of America by the Seller in the ordinary course of business or was
originated by a Dealer in the ordinary course of business, in each case in
connection with the retail sale by a Dealer of Financed Equipment in the
ordinary course of such Dealer's business, was fully and properly executed by
the parties thereto, and if originated by such Dealer, was purchased by the
Seller from such Dealer and was validly assigned by such Dealer to the Seller in
accordance with its terms, (B) has created a valid, subsisting and enforceable
(subject to paragraph (iv) below) first priority security interest in favor of
the Seller in the Financed Equipment, and if applicable, a valid, subsisting and
enforceable (subject to paragraph (iv) below) security interest in favor of the
Seller in the Cross-Collateralized Equipment, which security interests are
assignable by the Seller to the Depositor, by the Depositor to the Issuing
Entity and by the Issuing Entity to the Indenture Trustee, (C) contains
customary and enforceable (subject to paragraph (iv) below) provisions such that
the rights and remedies of the holder thereof are adequate for realization
against the collateral of the benefits of the security and (D) provides for
fixed payments (except as described below) on a periodic basis, yields interest
at a fixed-rate (in the case of Receivables related to an Installment Sales
Contract) and is prepayable without premium or penalty at any time.  The fixed
payments provided for are sufficient to amortize the Amount Financed of such
Receivable by maturity and yield interest at the APR.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Schedule of Receivables.  The information set forth in the Schedule of
Receivables to this Agreement is true and correct in all material respects as of
the opening of business on the Cut-off Date and no selection procedures believed
to be adverse to the Noteholders or the Certificateholder as assignees of the
Depositor were utilized in selecting the Receivables.  The computer tape
regarding the Receivables made available to the Depositor and its assigns is
true and correct in all respects.
 
(iii) Compliance with Law.  Each Receivable and the sale or lease of the
Financed Equipment complied at the time it was originated or made, and at the
execution of this Agreement complies in all material respects, with all
requirements of applicable federal, state and local laws and regulations
thereunder, including usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board's Regulations B and S and other equal credit
opportunity and disclosure laws.
 
(iv) Binding Obligations.  Each Receivable represents the genuine, legal, valid
and binding payment obligation in writing of the Obligor, enforceable by the
holder thereof (which as of the Closing Date is the Seller) in accordance with
its terms, subject to bankruptcy, insolvency and other laws relating to the
enforcement of creditors' rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).  Such enforceability has not been and is not adversely affected by
whether or not the Seller was or is qualified to do business in the state in
which the Obligor was or is located.
 
 
8

--------------------------------------------------------------------------------

 
 
(v) Security Interest in Financed Equipment.  Immediately prior to the sale,
assignment and transfer thereof, each Receivable shall be secured by a validly
perfected first priority security interest in the Financed Equipment in favor of
the Seller as secured party.  As of the Cut-off Date, such Financed Equipment is
located in the United States of America.
 
(vi) Receivables in Force.  No Receivable has been satisfied, subordinated or
rescinded and no Financed Equipment been released from the lien granted by the
related Receivable in whole or in part.  No Receivable is rescindable on the
basis of whether or not the Seller was or is qualified to do business in the
state in which the Obligor was or is located.
 
(vii) Prospectus Information.  As of the Cut-off Date, each Receivable conforms
and all Receivables in the aggregate conform, in all material respects, to the
description set forth in the Prospectus, including all statistical data or
otherwise.
 
(viii) No Amendments.  No Receivable has been amended such that the amount of
the Obligor's Scheduled Payments has been increased or decreased, except for
increases or decreases resulting from the inclusion of any premium for
forced-placed physical damage insurance covering the Financed Equipment.
 
(ix) No Defenses.  No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any Receivable.
 
(x) No Liens.  No liens or claims have been filed for work, labor or materials
relating to any Financed Equipment that are liens prior to, or equal or
coordinate with, the security interest in the Financed Equipment granted by the
Receivable.
 
(xi) No Default.  No Receivable has a payment that is more than 30 days overdue
as of the Cut-off Date and, except as permitted in this paragraph, no default,
breach, violation or event permitting acceleration under the terms of any
Receivable has occurred and is continuing; and (except for payment defaults
continuing for a period of not more than 30 days) no continuing condition that
with notice or the lapse of time would constitute a default, breach, violation
or event permitting acceleration under the terms of any Receivable has arisen;
and the Seller has not waived and shall not waive any of the foregoing.
 
(xii) Insurance.  Each Obligor is required to obtain and maintain physical
damage insurance and/or liability insurance, as applicable, covering the
Financed Equipment in accordance with the Seller's normal requirements.
 
(xiii) Title.  It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Depositor, and that the beneficial interest in and title to the
Receivables not be part of the debtor's estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law.  No
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than the Depositor.  Immediately prior to the transfer and
assignment herein contemplated, the Seller has good and marketable title to each
Receivable, free and clear of all Liens, encumbrances, security interests and
rights of others and, immediately upon the transfer thereof, the Depositor shall
have good and marketable title to each Receivable, free and clear of all Liens,
tax, governmental or similar liens, encumbrances, security interests and rights
of others; and the transfer of the Receivables to the Depositor has been or will
be within 10 days after the Closing Date perfected under the UCC.
 
 
9

--------------------------------------------------------------------------------

 
(xiv) Lawful Assignment.  No Receivable has been originated in, or is subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Receivable or any Receivable under this Agreement, the Sale and Servicing
Agreement or the Indenture is unlawful, void or voidable.
 
(xv) All Actions Taken.  All actions necessary to give the Depositor a first
priority perfected ownership interest in the Receivables pursuant to the UCC
have been taken or will be taken within 10 days after the Closing Date.
 
(xvi) Leases.  Each Lease, relating to any Receivable (A) creates a security
interest rather than a lease for purposes of Section 1-201 of the UCC, (B) is
not a "consumer lease" within the meaning of Article 2A of the UCC in any
jurisdiction where said Article 2A has been adopted and governs the construction
thereof, (C) to the best knowledge of Seller, the related Obligor has accepted
the related Financed Equipment leased to it and has not notified Seller of any
defects therein, (D) is by its terms an absolute and unconditional obligation of
the related Obligor and non-cancelable, (E) requires the related Obligor to
maintain the related Financed Equipment for its own account except for any
rental, (F) the rights with respect to such Lease are assignable by the Seller
thereunder without the consent of any Person, (G) is net to the Seller of any
maintenance, taxes, insurance or other expenses, (H) contains provisions
requiring the related Obligor to assume all risk of loss or malfunction of the
related Financed Equipment and (I) may not be prepaid by its terms, although the
Obligor may discharge its obligations by prepaying the aggregate remaining lease
scheduled payments.
 
(xvii) Maturity of Receivables.  Each Receivable has a final scheduled payment
date due not later than the payment date occurring in March 2013 as of the
Cut-off Date and the weighted average remaining term of the Receivables is 40
months as of the Cut-off Date.
 
(xviii) Location of Receivable Files.  Within 30 days from the Closing Date, the
Receivable Files will be kept at the location listed in Schedule B to the Sale
and Servicing Agreement.
 
(xix) Outstanding Contract Balance.  Each Receivable has an outstanding Contract
Balance of at least $5,001 as of the Cut-off Date.
 
 
10

--------------------------------------------------------------------------------

 
 
(xx) No Bankruptcies.  No Obligor on any Receivable as of the Cut-off Date was
noted in the related Receivable File as having filed for bankruptcy or as being
subject to a bankruptcy proceeding and to the Seller's knowledge no such
proceeding is pending or threatened against any Obligor.
 
(xxi) No Repossessions.  No Financed Equipment securing any Receivable is in
repossession status.
 
(xxii) Chattel Paper.  Each Receivable constitutes "tangible chattel paper"
within the meaning of the UCC of the States of New York and Nevada;
 
(xxiii) Obligors.  None of the Receivables is due from any Person which does not
have a mailing address in the United States of America.  No Receivable is due
from the United States of America or any State or from any agency, department,
instrumentality or political subdivision thereof.
 
(xxiv) One Original.  There is only one Original Contract related to each
Receivable.  With respect to each Receivable, the Seller has a perfected, first
priority ownership or security interest in such Receivable, free and clear of
all Liens, encumbrances, security interests or rights of others.
 
(xxv) Payment Frequency.  As of the Cut-off Date and as shown on the books of
the Seller, Receivables having an aggregate Contract Balance equal to
approximately 86.5% of the aggregate Contract Balance of all Receivables had
monthly scheduled payments; and as of the Cut-off Date and as shown on the books
of the Seller, Receivables having an aggregate Contract Balance equal to
approximately 13.5% of the aggregate Contract Balance of all Receivables had
scheduled payments which have monthly scheduled payments other than certain
months specified therein for which payment is skipped.
 
(xxvi) Interest Accrual.  Each Receivable related to an Installment Sales
Contract is, as of the Closing Date, accruing interest.
 
(xxvii) Notification of Obligors.  With respect to each Dealer Receivable, the
related Obligor has been notified with respect to the assignment of the related
Contract to the Seller.
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01. Conditions to the Obligation of the Depositor.  The obligation of
the Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Seller hereunder shall be true and correct on the Closing Date with the same
effect as if then made and the Seller shall have performed all obligations to be
performed by it hereunder on or prior to the Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Computer Files Marked.  The Seller shall, at its own expense on or prior to
the Closing Date (i) indicate in its computer files that the Receivables have
been sold to the Depositor pursuant to this Agreement and sold by the Depositor
to the Issuing Entity pursuant to the Sale and Servicing Agreement and
(ii) deliver to the Depositor the Schedule of Receivables certified by the
Chairman, the President, a Vice President, Secretary, the Treasurer or an
Assistant Treasurer of the Seller to be true, correct and complete.
 
(c) Documents to be Delivered by Seller at Closing.
 
(i) Assignment.  On the Closing Date, the Seller will execute and deliver the
Assignment.  The Assignment shall be substantially in the form of Exhibit A.
 
(ii) Other Documents.  On the Closing Date, the Seller will execute and deliver
such other documents as the Depositor may reasonably request.
 
(d) Other Transactions.  The transactions contemplated by the Basic Documents to
be consummated on the Closing Date shall be consummated on such date.
 
SECTION 4.02. Conditions to Obligation of Seller.  The obligation of the Seller
to sell the Receivables to the Depositor is subject to the satisfaction of the
following conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Depositor hereunder shall be true and correct on the Closing Date with the
same effect as if then made and the Depositor shall have performed all
obligations to be performed by it hereunder on or prior to the Closing Date.
 
(b) Receivables Purchase Price.  On the Closing Date, the Depositor shall have
delivered to the Seller the purchase price specified in Section 2.01.
 
SECTION 4.03. Junior Liens on Financed Equipment and Other Equipment.  
 
(a)            To the extent that any item of Financed Equipment is subject to a
security interest in favor of the Seller (each, an "Other Security Interest") to
secure an obligation of the related Obligor that is not part of a Receivable
that has been transferred to the Depositor pursuant to Section 2.01 (each, an
"Other Obligation"), then the Seller agrees that, notwithstanding any other
provision of any document, instrument or agreement to the contrary, and until
(i) the related Receivable has been paid in full or (ii) the security interest
in such item of Financed Equipment that secures the Receivable (the "Receivable
Security Interest") has been discharged or released, (A) the Receivable Security
Interest in the Financed Equipment shall be prior and senior to the Other
Security Interest in the Financed Equipment, and the Other Security Interest in
the Financed Equipment shall be subordinate and junior to the Receivable
Security Interest in the Financed Equipment, (B) the Seller shall not transfer
the Other Obligation to an Affiliate of the Seller or a trust (other than the
Issuing Entity) established by the Depositor or any of its Affiliates unless the
documentation for such transaction provides that the Receivable Security
Interest in the Financed Equipment shall be prior and senior to the Other
Security Interest in the Financed Equipment, and the Other Security Interest in
the Financed Equipment shall be subordinate and junior to the Receivable
Security Interest in the Financed Equipment, and (C) the Seller shall not
transfer the Other Obligation (other than as described in clause (B) of this
paragraph) unless the transferee agrees in writing that the Receivable Security
Interest in the Financed Equipment shall be prior and senior to the Other
Security Interest in the Financed Equipment, and the Other Security Interest in
the Financed Equipment shall be subordinate and junior to the Receivable
Security Interest in the Financed Equipment.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) To the extent that any Receivable is secured by a security interest in any
equipment other than the Financed Equipment (the "Other Equipment") and such
Other Equipment is subject to a security interest (each, an "Affiliate Trust
Security Interest") in favor of the Seller that has been or will in the future
be assigned by the Seller to a trust (other than the Issuing Entity) established
by the Depositor or any of its Affiliates, then the Seller and the Depositor
agree that the Affiliate Trust Security Interest in the Other Equipment shall be
prior and senior to the security interest in the Other Equipment that secures
the Receivable, and the security interest in the Other Equipment that secures
the Receivable shall be subordinate and junior to the Affiliate Trust Security
Interest in the Other Equipment.
 
ARTICLE V
 
COVENANTS OF THE SELLER AND THE DEPOSITOR
 
The Seller and the Depositor agree with each other as follows; provided,
however, that to the extent that any provision of this Article conflicts with
any provision of the Sale and Servicing Agreement, the Sale and Servicing
Agreement shall govern:
 
SECTION 5.01. Protection of Right, Title and Interest.  
 
(a)            Further Assurances.  The Seller shall take all actions to
preserve and protect the right, title and interest of the Depositor in and to
the Receivables and the other property transferred to the Depositor pursuant to
Section 2.01.  The Depositor shall cooperate fully with the Seller in connection
with the obligations set forth above and will execute any and all documents
reasonably required to fulfill the purpose of this paragraph.
 
(b) Name Change.  Within 15 days after the Seller makes any change in its name
or type or jurisdiction of organization, the Seller shall give the Depositor
notice of any such change.
 
(c) UCC Financing Statements.  The Seller shall file and maintain all
appropriate financing statements (in the proper filing office, in the
appropriate jurisdiction), necessary to perfect, and maintain the perfection of,
the ownership interest or security interest of the Depositor in the Receivables.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 5.02. Other Liens or Interests.  Except for the conveyances hereunder
and pursuant to the Sale and Servicing Agreement and the other Basic Documents,
the Seller shall not sell, pledge, assign or transfer to any Person, or grant,
create, incur, assume or suffer to exist any Lien arising through or under it or
any Dealer on, any interest in, to and under the Receivables, and the Seller
shall defend the right, title and interest of the Depositor in, to and under the
Receivables against all claims of third parties claiming through or under the
Seller or any Dealer; provided, however, that the Seller's obligations under
this Section shall terminate one year and one day after the termination of the
Issuing Entity pursuant to the Trust Agreement.
 
SECTION 5.03. Chief Executive Office.  During the term of the Receivables, the
Seller will maintain its chief executive office in one of the States of the
United States of America or the District of Columbia.
 
SECTION 5.04. Corporate Existence.  
 
(a)            During the term of this Agreement, the Depositor will keep in
full force and effect its existence, rights and franchises as a corporation
under the laws of Nevada and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Basic Documents and each other instrument or agreement necessary or appropriate
to the proper administration of this Agreement and the Sale and Servicing
Agreement and the transactions contemplated hereby.
 
(b) The Seller will not take any action or fail to take any action if such act
or omission would cause the Depositor not to observe the covenants set forth in
Section 5.04(c) or to violate the provisions of the Depositor's articles of
incorporation.
 
(c) The Depositor and the Seller agree that each of their respective businesses
shall be conducted as follows, and neither Depositor nor the Seller shall take
any action or fail to take any action if such act or omission would cause its
respective business not to be conducted as follows:
 
(i) The Depositor will maintain both an office at which its business is and will
be conducted and a telephone number separate from the Seller or any of the
Seller's Affiliates.
 
(ii) At least two of the Depositor's directors are not and will not be
directors, officers or employees of the Seller or any of the Seller's
Affiliates.  No employee of the Depositor shall engage in any servicing
functions with respect to the Receivables (other than retrieving Receivable
Files, from their location listed in Schedule B to the Sale and Servicing
Agreement at the request of the Servicer, and sending such files to the
Servicer) and, with respect to the Depositor, shall only engage in corporate
governance and clerical functions.  So long as the Depositor maintains an
employee at its office, the Depositor shall at all times maintain comprehensive
liability and workmen's compensation insurance (as is customary for commercial
enterprises) in an amount, when taking into account any available umbrella
policy, at least equal to $5,000,000.
 
 
14

--------------------------------------------------------------------------------

 
 
(iii) The Depositor will maintain corporate records and books and accounts
separate from those of the Seller or any of the Seller's Affiliates.
 
(iv) Except as expressly permitted by the Sale and Servicing Agreement with
respect to collections on the Receivables prior to the transfer of such
collections to the Collection Account, the Depositor's funds will not be
commingled with those of the Seller or any of the Seller's Affiliates, and the
Depositor shall maintain bank accounts separate from those of the Seller or any
of the Seller's Affiliates.
 
(v) As long as it is the Servicer, the Seller shall maintain records permitting
a determination on a daily basis of the amount and location of any of its funds
which are commingled as permitted under clause (iv) above.
 
(vi) The Board of Directors of the Depositor will take appropriate corporate
action (including holding meetings or acting by unanimous consent) to authorize
all of the Depositor's corporate actions, and minutes shall be maintained by the
Depositor separate and apart from those of the Seller or any of the Seller's
Affiliates.
 
(vii) The Depositor shall at all times be adequately capitalized to engage in
the transactions contemplated at its formation.  Without limiting the foregoing,
the Depositor shall at all times maintain capital sufficient to pay its rent,
salary of any employee, and any required insurance from the Closing Date until
the termination of the Issuing Entity in accordance with the terms and
conditions of the Trust Agreement.
 
(viii) The Depositor shall not incur or guarantee any debt other than under the
Sale and Servicing Agreement, nor shall the Depositor make any loans, pledge its
assets for the benefit of any other entity or hold out its credit as being
available to satisfy the obligations of others, other than as permitted by the
Depositor's articles of incorporation.
 
(ix) The Depositor shall not engage in any transaction with the Seller or any of
the Seller's Affiliates on terms more favorable than in a similar transaction
involving a third party.
 
(x) The Depositor shall at all times use its own stationery.
 
(xi) The Depositor shall always be described as a separate corporation, and
never as a department, division or otherwise of the Seller or any of the
Seller's Affiliates.
 
(xii) The Depositor shall act solely in its own corporate name and through its
own authorized officers and agents.  Neither the Depositor nor any of
Depositor's Affiliates shall be appointed agent of the Seller, except as
expressly provided for by the Sale and Servicing Agreement and the
Administration Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(xiii) The data and records (including computer records) used by the Depositor
or the Seller in the collection and administration of the Receivables shall
reflect the Depositor's ownership interest therein.
 
(xiv) Other than organizational expenses, the Depositor shall be responsible for
the payment of all expenses including the salaries of its employees,
indebtedness and other obligations incurred by it, including a fair and
reasonable allocation for shared office space.
 
(xv) The Depositor shall at all times hold itself out to the public under the
Depositor's own name as a legal entity separate and distinct from the Seller and
any of the Seller's Affiliates and shall correct any known misunderstanding
regarding its separate identity.
 
(xvi) None of the Depositor's funds nor any of the funds held by the Seller on
behalf of the Depositor or the holders of the Certificate or the Notes shall be
invested in securities issued by the Seller or any of the Seller's Affiliates.
 
(xvii) The Depositor shall at all times maintain a sufficient number of
employees in light of its contemplated business operations.
 
(xviii) At any time the Notes are outstanding, the Seller shall not (A) dissolve
or liquidate, (B) merge or consolidate with any other entity, (C) sell its
assets substantially in their entirety to any other entity or (D) amend its
articles of incorporation, in each case unless the Rating Agency Condition is
satisfied.
 
(d) The Depositor and the Seller will each furnish to the other on or before
April 30 of each year (commencing April 30, 2009) for so long as any Certificate
or Note remains outstanding an Officer's Certificate to the effect that all of
its respective obligations under this Section 5.04 have been fulfilled
throughout the preceding calendar year (or the period from the Closing Date
until December 31, 2008, as applicable), or, if there has been any default in
the fulfillment of any such obligations, specifying each such default known to
the signer thereof and the nature and status thereof.
 
(e) The Seller will not transfer or assign any interest in the Depositor except
pursuant to an instrument under which the transferee or assignee of such
interest expressly assumes the performance of all covenants of the Seller to be
performed or observed under this Section 5.04.
 
(f) The annual consolidated audited financial statements of the Depositor and
the Seller will reflect the results of the issuance of the Notes and
Certificates in accordance with generally accepted accounting principles and
also disclose that the assets of the Depositor are not available to pay
creditors of the Seller or any other Affiliate of the Seller.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 5.05. Indemnification.  The Seller shall indemnify the Depositor for any
liability as a result of the failure of a Receivable to be originated in
compliance with all requirements of law and for any breach of any of its
representations and warranties contained herein, other than the representations
and warranties made pursuant to Section 3.02(b) for which the sole remedy shall
be provided by Section 6.02; provided, however, that the Seller shall indemnify
the Depositor for any liability arising from a breach of Section 3.02(b)(ii),
(iii) and (xxv).  These indemnity obligations shall be in addition to any other
obligation that the Seller may otherwise have.
 
SECTION 5.06. Regulation AB Compliance.  The Seller shall provide to the
Depositor such information and disclosure regarding the Seller and the
Receivables as is required to enable the Depositor to comply with all of its
obligations under Regulation AB under the Securities Act of 1933 and the
Securities Exchange Act of 1934.  
 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 
SECTION 6.01. Obligations of Seller.  The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.
 
SECTION 6.02. Repurchase Events.  
 
(a)            The Seller hereby covenants and agrees with the Depositor for the
benefit of the Depositor, the Indenture Trustee, the Noteholders, the Owner
Trustee and the Certificateholder that the occurrence of a breach of any of the
Seller's representations and warranties contained in Section 3.02(b) (other than
the representation and warranty contained in Section 3.02(b)(xxv)) in respect of
a Receivable shall constitute an event obligating the Seller to repurchase such
Receivable (each, a "Repurchase Event"), at the Purchase Amount from the
Depositor or from the Issuing Entity.
 
(b) These repurchase obligations of the Seller shall constitute the sole
remedies to the Depositor, the Indenture Trustee, the Noteholders, the Owner
Trustee and the Certificateholder against the Seller with respect to any
Repurchase Event.
 
(c) The terms and conditions of the Depositor's rights and obligations to
enforce its right of repurchase pursuant to this Section 6.02 shall be governed
by Section 3.02 of the Sale and Servicing Agreement.
 
SECTION 6.03. Depositor Assignment of Repurchased Receivables.  With respect to
all Receivables repurchased by the Seller pursuant to this Agreement, the
Depositor shall assign, without recourse, representation or warranty, to the
Seller all the Depositor's right, title and interest in and to such Receivables,
and all security and documents relating thereto.
 
SECTION 6.04. Issuing Entity.  The Seller acknowledges and agrees that (a) the
Depositor will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Issuing Entity and assign its rights under this Agreement to
the Issuing Entity, (b) the Issuing Entity will, pursuant to the Indenture,
assign such Receivables and such rights to the Indenture Trustee and (c) the
representations and warranties contained in this Agreement and the rights of the
Depositor under this Agreement, including Section 6.02, are intended to benefit
the Issuing Entity, the Certificateholder and the Noteholders (and may be
enforced directly by the Indenture Trustee on behalf of the Noteholders and by
the Owner Trustee on behalf of the Issuing Entity or the
Certificateholder).  The Seller hereby consents to all such sales and
assignments.
 
 
 
17

--------------------------------------------------------------------------------

 
SECTION 6.05. Amendment.  This Agreement may be amended from time to time, with
prior written notice to the Rating Agencies, by a written amendment duly
executed and delivered by the Seller and the Depositor, without the consent of
the Noteholders or the Certificateholder, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
Certificateholder; provided that such amendment will not, as expressed in an
Opinion of Counsel, materially and adversely affect the interest of any
Noteholder or the Certificateholder or the federal tax characterization of the
Notes.  This Agreement may also be amended by the Seller and the Depositor, with
prior written notice to the Rating Agencies, with the consent of the Noteholders
evidencing a majority in the Outstanding Principal Amount of the Notes and the
Certificateholder for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of Noteholders or the Certificateholder; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, any payment by Seller hereunder
or collections of payments on Receivables or distributions that are required to
be made for the benefit of Noteholders or the Certificateholder or (ii) reduce
the aforesaid percentage of the Notes and the Certificate which are required to
consent to any such amendment, without the consent of the holders of all the
outstanding Notes and the holder of the Certificate.
 
SECTION 6.06. Waivers.  No failure or delay on the part of the Depositor in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other or further exercise thereof
or the exercise of any other power, right or remedy.
 
SECTION 6.07. Notices.  All demands, notices and communications under this
Agreement shall be in writing, personally delivered or mailed by certified mail,
return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Seller, to Caterpillar Financial Services
Corporation, 2120 West End Avenue, Nashville, TN 37203-0001, (615) 341-1000; (b)
in the case of the Depositor, to Caterpillar Financial Funding Corporation, 4040
S. Eastern Avenue, Suite 344, Las Vegas, Nevada 89119 (702) 735-2514; (c) in the
case of Moody's, to Moody's Investors Service, Inc., ABS/RMBS Monitoring
Department, 25th Floor, 7 World Trade Center, 250 Greenwich Street, New York, NY
10007; and (d) in the case of Standard & Poor's, to Standard & Poor's Ratings
Services, 55 Water Street, 40th Floor, New York, New York 10004, Attention of
Asset Backed Surveillance Department; or as to each of the foregoing, at such
other address as shall be designated by written notice to the other parties.
 
SECTION 6.08. Costs and Expenses.  The Seller will pay all expenses incident to
the performance of its obligations under this Agreement, and the Seller agrees
to pay all reasonable out-of-pocket costs and expenses of the Depositor,
excluding fees and expenses of counsel, in connection with the perfection as
against third parties of the Depositor's right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 6.09. Representations of Seller and Depositor.  The respective
agreements, representations, warranties and other statements by the Seller and
the Depositor set forth in or made pursuant to this Agreement shall remain in
full force and effect and will survive the closing under Section 2.04.
 
SECTION 6.10. Confidential Information.  The Depositor agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors,
except in connection with the enforcement of the Depositor's rights hereunder,
under the Receivables, under the Sale and Servicing Agreement or any other Basic
Document or as required by any of the foregoing or by law.
 
SECTION 6.11. Headings .  The various headings in this Agreement are included
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.  
 
SECTION 6.12. Governing Law.  THIS AGREEMENT AND THE ASSIGNMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.
 
SECTION 6.13. Counterparts.  This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
[Signature Page Follows]

 
19 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized as of the date first above written.
 
                                                  CATERPILLAR FINANCIAL FUNDING
                                                  CORPORATION, as Depositor
 


                                                   By /s/ David A.
Kacynski                                                                      
                                               Name: David A. Kacynski
                                               Title: Treasurer
 
                                                   CATERPILLAR FINANCIAL
SERVICES
                                                   CORPORATION, as Seller






                                                   By: /s/ James A.
Duensing                                                                      
                                                Name: James A. Duensing
                                                Title: Executive Vice President
and Chief Financial Officer
 

 Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A

 
SCHEDULE OF RECEIVABLES
 


 


 


 

 
Schedule A-1
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT OF RECEIVABLES
 
April 29, 2008
 
For value received, in accordance with the Purchase Agreement, dated as of April
1, 2008 (the "Purchase Agreement"), between the undersigned, as seller, and
Caterpillar Financial Funding Corporation, as purchaser (the "Depositor"), the
undersigned does hereby sell, assign, transfer and otherwise convey unto the
Depositor, without recourse, (i) all right, title and interest of the
undersigned in and to the Receivables, and all monies (including accrued
interest) due thereunder on and after the Cut-off Date; (ii) the interests of
the undersigned in the security interests in the Transaction Equipment granted
by Obligors pursuant to the Receivables and any other interest of the
undersigned in such Transaction Equipment, including any Liquidation Proceeds;
(iii) the interest and rights of the undersigned in any proceeds with respect to
the Receivables from claims on any physical damage, credit life, liability or
disability insurance policies covering Financed Equipment or Obligors, as the
case may be; (iv) the interest of the undersigned in any proceeds from recourse
to, or other payment by, Dealers on Receivables; and (v) the proceeds of any and
all of the foregoing.
 
This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Purchase Agreement
and is to be governed by the Purchase Agreement.
 
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of the date first set forth above.
 
CATERPILLAR FINANCIAL SERVICES
CORPORATION




By:       _________________________________
Name:
Title:

 
  1

--------------------------------------------------------------------------------

 
